Citation Nr: 0212436	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  02-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
lower back injury.


REPRESENTATION

Appellant represented by:	Thomas U. Reynolds, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied reopening the claim 
for entitlement to service connection for residuals of a 
lower back injury.


FINDINGS OF FACT

1.  An RO decision of September 1976 denied the veteran's 
claim for service connection for residuals of a lower back 
injury.

2.  Evidence pertinent to the veteran's application to reopen 
a claim for service connection for residuals of a lower back 
injury, which has been received since the September 1976 RO 
decision, includes an February 2000 MRI report, not of record 
at the time of the September 1976 RO decision, that bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered to decide fairly the merits of the claim.

3.  A lower back disability was not present during service or 
for many years thereafter; and there is no medical evidence 
of a causal link between current disability and service.


CONCLUSIONS OF LAW

1.  The RO's September 1976 decision denying entitlement to 
service connection for residuals of a lower back injury, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001).

2.  The evidence concerning the veteran's lower back injury 
submitted since the September 1976 rating decision is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for residuals of a lower 
back injury have been met.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).

3.  Residuals of a lower back injury were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring VA's duty to assist has been fulfilled. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA), pertaining 
to VA's duty to assist veterans in the development of their 
claims, has not changed the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
1991) and implementing regulations at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The veteran is ultimately seeking entitlement to service 
connection for residuals of a lower back injury.  The 
relevant evidence of record at the time of the September 1976 
denial of the claim is summarized in the following 
paragraphs.

Service medical records are negative for any complaints, 
treatment, or diagnosis of a low back injury or disorder.  

VA hospitalization report dated February to March 1976 showed 
that the veteran was admitted due to difficulty in sleeping, 
headaches and backaches.  His general physical examination 
was essentially nonrevealing except for a subcutaneous 
mobile, nontender 1 x 1 cm. nodule on the left mandibular 
area which was reported to be present over a long period of 
time and not growing in size.  A lumbosacral series was taken 
because of history of backache and showed no abnormalities.  

At an August 1976 VA examination the veteran reported that 
while in service he was training as a field wireman and in 
January 1975 while he was climbing a pole, a spike slid out 
from under him and he fell flat on his back, a distance of 
about 18 feet.  The veteran indicated that he did not think 
his back hurt him at the time, but two days later he had some 
pain in the back but never reported it.  He indicated that 
after he was released from service he went to stay with his 
brother in Louisville, Kentucky and stated that he reported 
to the outpatient clinic at the VA Hospital in Louisville on 
3 different occasions.  He indicated that x-rays were taken 
of his back and was told that if he had muscle pains it would 
gradually clear up.  He remained in Louisville until the 
latter part of August 1975 and then moved to Grenada, 
Mississippi.  He reported that he entered the VA hospital in 
February 1976 in Memphis and x-rays of his back were 
negative.  He indicated that he was diagnosed with 
schizophrenia.  

The examination showed joints of the cervical and dorsolumbar 
spine were free from limitation or painful motion.  He could 
bend forward with knees extended so that the tips of his 
fingers reach 5 inches above his toes.  There was no evidence 
of paraspinous muscle spasm.  There was no limitation of 
motion of the joints of the upper or lower extremities.  
Straight leg raising was accomplished to 90 degrees 
bilaterally.  Muscle strength was good in both upper and 
lower extremities.  X-rays of the lumbosacral spine showed 
very slight scoliosis of the lumbar spine.  Otherwise 
vertebral alignment was essentially unremarkable.  There was 
no evidence of fracture or destructive bone change noted.  
There was no evidence of spondylolisthesis or gross 
anatomical anomalies.  The intervertebral disc spaces 
appeared essentially within normal limits.  Sacroiliac joints 
were essentially unremarkable.  The impression was 
essentially negative lumbosacral spine.

Evidence received since September 1976 includes a VA hospital 
report dated May 1985 which indicated that the veteran was to 
be admitted for a period of observation and examination to 
determine the diagnosis and degree of severity of any 
psychiatric disorder.  During his admission, he complained of 
back pain, however, examination was deferred since at the 
time of admission the veteran was acutely psychotic.

An October 1999 VA radiology report of the veteran's 
lumbosacral spine showed alignment, vertebral body heights 
and disc spaces were all normal.  Vascular calcifications 
seen in the anterior soft tissues.  No other abnormalities 
seen.

VA MRI of the lumbar spine in February 2000 showed spinal 
stenosis with a small herniated disc on the right side at L5-
S1.

March 1999 to March 2001 VA outpatient treatment records show 
continued back pain complaints.  It was noted that the 
veteran was taking Robaxin and Naproxen.  The veteran also 
complained of left extremity radiation especially when he 
stood for any length of time or walked and decreased pain 
when sitting or lying down.  In January 2001 the veteran 
wanted to be re-evaluated for elective surgery to correct his 
medical problems to include his L5-S1 herniated nucleus 
pulposus.  

At his RO hearing in May 2001, the veteran testified that he 
fell from a pole while training in field wire in the service.  
He indicated that he fell approximately 18 feet to the ground 
and told his drill instructors what happened but they just 
told him to take a break.  He testified that he started 
having trouble with his back a few days later but did not 
seek treatment.  The veteran indicated that he complained of 
his back problems on numerous occasions after his discharge 
from service, but the VA examiners were more interested in 
his schizophrenia.  He testified that he did not have surgery 
on his back because he had a heart attack.

At his February 2002 Travel Board hearing, the veteran 
testified that he fell 18 feet from a pole while in basic 
training.  After the fall the veteran did not seek treatment 
because he stated he was young and wanted to complete his 
training.  He indicated that he would continue to have back 
pain on and off.  After separation from service in 1976 he 
was hospitalized for a psychiatric condition and the VA 
physicians were more concerned about his psychiatric problems 
than his back complaints.  The veteran testified that he was 
hospitalized many times for his psychiatric problems and 
continued to complain about his back pains.  

The September 1976 rating decision which denied entitlement 
to service connection for residuals of a lower back injury on 
the basis that the evidence did not show evidence of a 
current back disability.  However, evidence received since 
September 1976 includes a VA MRI, which revealed spinal 
stenosis with a small herniated disc on the right side at L5-
S1.  Such evidence is clearly new and of such significance 
that it must be considered to fairly adjudicate the veteran's 
claim.  In other words, it is found that such evidence of a 
current disability of the lower back to be new and material 
in light of the basis for the September 1976 denial.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for residuals of a lower back 
injury.

The provisions of the VCAA are applicable to this claim.  
VCAA substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged. VCAA also eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
hospitalization report dated February to March 1976; VA 
examination dated August 1976; VA hospital report dated May 
1985; October 1999 VA radiology report; VA MRI dated February 
2000; VA outpatient treatment records dated March 1999 to 
March 2001; RO hearing transcript dated May 2001; February 
2002 Travel Board hearing transcript.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussion in the statement of the case has informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.

Furthermore, as is required under 38 U.S.C.A. § 5103, the RO 
has not only informed the appellant of the information and 
evidence necessary to substantiate the claim, but also 
notified him as to which portion of the evidence and 
information is to be provided by the claimant and which 
portion is to be provided by VA.  In a letter dated in March 
2000, the RO explained the evidence needed to establish the 
basic elements of a claim to reopen for new and material 
evidence and told the appellant that he must submit evidence 
showing his treatment.  The RO also told the veteran that he 
should inform the RO if he had received treatment at VA 
facilities, and that VA would then obtain the records of such 
treatment.  In a letter dated in March 2001, the RO explained 
the provisions of VCAA and told the appellant that VA would 
assist in obtaining evidence and information such as medical 
reports, employment records, and records of federal agencies.  

Thus, the correspondence from the RO has informed the 
appellant and his representative of the evidence and 
information need to substantiate the claim, and the 
correspondence has notified the appellant what VA would 
obtain and what the appellant needed to obtain.  In addition, 
the RO has assisted the appellant in developing the claim by 
obtaining information and evidence.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim and, therefore, further development 
to meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A is 
not necessary.
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Because the development of the case up to this point has 
focused on the question of whether the claim should be 
reopened, it is necessary to consider whether further 
development is needed before entering a decision on the 
underlying claim for service connection.   Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the veteran has been 
noptified of the laws and regulations pertaining to grants of 
service connection, and he has presented arguments that 
address the underlying issue of whether the back disability 
is the result of an injury in service.  Under these 
circumstances, the veteran has had adequate notice and an 
adequate opportunity to be heard on the relevant questions.  
Therefore, the a decision on the question of entitlement to 
service connection for a back disability may be reached 
without further development.    

Service medical records are negative for any complaints, 
treatment, or diagnoses of a lower back injury or back 
disorder.

VA hospitalization report dated February to March 1976 showed 
that the veteran was admitted due to difficulty in sleeping, 
headaches and backaches.  A lumbosacral series was taken 
because of history of backache and showed no abnormalities.  

At an August 1976 VA examination the veteran reported that 
while in service he was training as a field wireman and in 
January 1975 while he was climbing a pole, a spike slid out 
from under him and he fell flat on his back, a distance of 
about 18 feet.  The veteran indicated that he did not think 
his back hurt him at the time, but two days later he had some 
pain in the back but never reported it.  He indicated that 
after he was released from service he went to stay with his 
brother in Louisville, Kentucky and stated that he reported 
to the outpatient clinic at the VA Hospital in Louisville on 
3 different occasions.  He indicated that x-rays were taken 
of his back and was told that if he had muscle pains it would 
gradually clear up.  He remained in Louisville until the 
latter part of August 1975 and then moved to Grenada, 
Mississippi.  He reported that he entered the VA hospital in 
February 1976 in Memphis and x-rays of his back were 
negative.  He indicated that he was diagnosed with 
schizophrenia.  

The examination showed joints of the cervical and dorsolumbar 
spine were free from limitation or painful motion.  He could 
bend forward with knees extended so that the tips of his 
fingers reach 5 inches above his toes.  There was no evidence 
of paraspinous muscle spasm.  There was no limitation of 
motion of the joints of the upper or lower extremities.  
Straight leg raising was accomplished to 90 degrees 
bilaterally.  Muscle strength was good in both upper and 
lower extremities.  X-rays of the lumbosacral spine showed 
very slight scoliosis of the lumbar spine.  Otherwise 
vertebral alignment was essentially unremarkable.  There was 
no evidence of fracture or destructive bone change noted.  
There was no evidence of spondylolisthesis or gross 
anatomical anomalies.  The intervertebral disc spaces 
appeared essentially within normal limits.  Sacroiliac joints 
were essentially unremarkable.  The impression was 
essentially negative lumbosacral spine.

A VA hospital report dated May 1985 which indicated that the 
veteran was to be admitted for a period of observation and 
examination to determine the diagnosis and degree of severity 
of any psychiatric disorder.  During his admission, he 
complained of back pain, however, examination was deferred 
since at the time of admission the veteran was acutely 
psychotic.

An October 1999 VA radiology report of the veteran's 
lumbosacral spine showed alignment, vertebral body heights 
and disc spaces were all normal.  Vascular calcifications 
seen in the anterior soft tissues.  No other abnormalities 
seen.

VA MRI of the lumbar spine in February 2000 showed spinal 
stenosis with a small herniated disc on the right side at L5-
S1.

March 1999 to March 2001 VA outpatient treatment records show 
continued back pain complaints.  It was noted that the 
veteran was taking Robaxin and Naproxen.  The veteran also 
complained of left extremity radiation especially when he 
stood for any length of time or walked and decreased pain 
when sitting or lying down.  In January 2001 the veteran 
wanted to be re-evaluated for elective surgery to correct his 
medical problems to include his L5-S1 herniated nucleus 
pulposus.  

At his RO hearing in May 2001, the veteran testified that he 
fell from a pole while training in field wire in the service.  
He indicated that he fell approximately 18 feet to the ground 
and told his drill instructors what happened but they just 
told him to take a break.  He testified that he started 
having trouble with his back a few days later but did not 
seek treatment.  The veteran indicated that he complained of 
his back problems on numerous occasions after his discharge 
from service, but the VA examiners were more interested in 
his schizophrenia.  He testified that he did not have surgery 
on his back because he had a heart attack.

At his February 2002 Travel Board hearing, the veteran 
testified that he fell 18 feet from a pole while in basic 
training.  After the fall the veteran did not seek treatment 
because he stated he was young and wanted to complete his 
training.  He indicated that he would continue to have back 
pain on and off.  After separation from service in 1976 he 
was hospitalized for a psychiatric condition and the VA 
physicians were more concerned about his psychiatric problems 
than his back complaints.  The veteran testified that he was 
hospitalized many times for his psychiatric problems and 
continued to complain about his back pains.  

Based on the evidence, it is found that the veteran's lower 
back disability was first manifested many years after 
service.  The veteran contends that in service he had an 
accident in which he fell of a pole falling 18 feet; however, 
he did not seek treatment.  He reported that he did have pain 
and informed VA examiners after his separation from service.  
The March 1976 VA lumbosacral series showed no abnormalities 
and the August 1976 VA examination found no back pathology 
with x-rays showing essentially negative lumbosacral spine.  
An October 1999 VA radiology report found vascular 
calcifications seen in the anterior soft tissues and no other 
abnormalities were seen.  The post-service medical reports 
establish that a VA MRI found the veteran had spinal stenosis 
with a small herniated disc on the right side at L5-S1 in 
February 2000, or more than 24 years after his active service 
ended.  None of the medical reports suggests a link between 
the veteran's current herniated disc and a disease or injury 
in service.  For these reasons, the evidence does not 
establish a basis for the grant of service connection for 
residuals of a lower back injury.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for claimed PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a lower back injury. 

Entitlement to service connection for residuals of a lower 
back injury is denied.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

